DETAILED ACTION
Election/Restriction
Applicant's election with traverse of claims 1-12 in the reply filed on 3/30/22 is acknowledged.  The traversal is on the ground(s) that there is not serious search or burden on the Examiner to search.  This is not found persuasive because group II directed to a relay platform of positioning signals comprising additional a transmitter configured to condition one or more terrestrial positioning signals carrying a navigation message representative of a position and time using the synchronization signal, therefore would cause a serious burden on the examiner performing the searches.   The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 13-22 should be cancelled in the next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greving et al “A high performance … system” (submitted by applicant).
Greving et al teach an antenna assembly configured to transmit terrestrial positioning signals from a relay platform having a frame of reference (figure 1, page 647), said transmit being in a first mode with a radiating pattern having at least a main lobe having a narrow aperture in a first plane of reference comprising a vertical axis and a first horizontal axis (figure 5, page 649…the antenna radiates in a narrow beamwidth in elevation therefore the first horizontal axis is along the centerline),  and a wide aperture in a second plane of reference comprising the vertical axis and a second horizontal axis perpendicular to the first horizontal axis (figure 4, pages 647,649…the antenna radiates in a wide fan beamwidth in an azimuth direction, therefore the second horizontal axis is perpendicular to the centerline), wherein the radiating pattern is depointed in the first plane of reference (figure 1, page 647), N antenna elements of an identical form factor, N being higher than one, the N antenna elements being aligned in direction of the first horizontal axis and being spaced of an even distance d, wherein the N antenna elements are one of patch antenna elements laid out in a third plane of reference comprising the first horizontal axis and the second horizontal axis, or monopoles, dipoles or helical elements erected in the first plane of reference (figure 1, page 648), a feeding circuit configured to feed all or part of the N antenna elements with positioning signals generated at an RF Front-End of a transmitter of positioning signals (figure 1, page 647), wherein the feeding circuit comprises one or more combiners/dividers configured to combine positioning signals received from two or more channels of the transmitter of positioning signals into a single positioning signal (figure 1, page 647), wherein the feeding circuit comprises one or more phase shifters configured to impart a predefined phase shift that varies linearly from a first antenna element to a next one in the line (figure 1, page 648).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greving et al “A high performance … system” in view of Bongfeldt et al (US 2011/0151779 A1) (both submitted by applicant).
Greving et al had been discussed but fail to teach the feeding circuit comprises one or more switches configured to activate/deactivate one or more of the N antenna elements, wherein the feeding circuit comprises at least one Digital to Analog Converter and a beam-forming circuit.  However, Bongfeldt et al teach the feeding circuit comprises one or more switches configured to activate/deactivate one or more of the N antenna elements (paragraphs 210-212, figure 20), wherein the feeding circuit comprises at least one Digital to Analog Converter and a beam-forming circuit (paragraphs 215-216, figure 19).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Greving et al with the feeding circuit comprises one or more switches configured to activate/deactivate one or more of the N antenna elements, wherein the feeding circuit comprises at least one Digital to Analog Converter and a beam-forming circuit for the purpose of shaping steerable beam so as to improve the antenna gain.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Love, Vangen, Endo and Opas are cited as of interested and illustrated a similar structure to an antenna assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845